ON REHEARING. Hart, J. Both parties to this suit have filed a motion for a rehearing. Counsel for the appellant with much force insists that his motion for a rehearing should be granted, but the arguments presented by him are essentially the same as made by him in his former brief, and his petition is “overruled for the reasons given in our former opinion. It is insisted by counsel for appellee that the county court being a court of limited jurisdiction, the act of the Legislature of 1913, at page 512, Act 119, of the Acts of 1913, repealing the act .creating the Cache River Drainage District, in so far as,it attempted to confer jurisdiction upon the county court of Craighead County to try and determine the claims against the Cache River Drainage District, was void. In support of their contention, they have cited the case of the Grassy Slough Drainage District No. 1 v. National Box Co., 111 Ark. 144. The Cache River Drainage District embraced territory in the counties of Craighead, Lawrence and Jackson, and for this reason claims arising against the district were not matters of local concern over which the county court of Craighead County might be given jurisdiction.  (8-9) Therefore, we think the repealing act of 1913 was void in so far as it attempted to give to the county court of Craighead County jurisdiction over the claims against the district. Section 11, article 7, of our Constitution provides that the circuit court shall have jurisdiction in all civil and criminal oases, exclusive, jurisdiction of which may not (be vested in some other court provided by the Constitution, binder this section, the circuit court had jurisdiction of the claims against the district. But the repealing act of 1913 provided that all parties having claims against the district should file the same with the county court of Craighead County. The act also provided that any land holder of the district might make himself a party to the proceeding and contest the allowance of the claims. It was further provided that either party might appeal to the circuit court. As we 'have already seen, these provisions were void in so far as they confer jurisdiction as a court upon the county court of Craighead County. But they were valid as creating a tribunal in the nature of a board of arbitration. Though neither the claimants against the district nor the land owners could be compelled to submit themselves to the jurisdiction of the county court of Craighead County, and might have moved to dismiss the claims on account of the county court not having jurisdiction, yet having entered their appearance and voluntarily submitted themselves to the tribunal, they will be held to have appeared there for the purpose of submitting themselves to the county court as a court of arbitration and, having elected to do this, they can not now object that the county court was without jurisdiction in the matter. Having elected to submit themselves to the jurisdiction of the tribunal provided by the statute and having taken an appeal in accordance with the provisions of the statute, they must abide the result of their own voluntary action. - ■ The motion for a rehearing will be denied.